DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 10, 2021 has been entered. Claims 1-15 remain pending in the application. Claims 1-8 have been withdrawn from consideration. Applicant’s amendments to the drawings and claims have overcome the objections and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed March 11, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hioki et al. (US 2011/0276005) in view of Denina et al. (US 2016/0095980). 

syringe barrel (Figure 1) comprising: a hollow body portion (barrel 20) having an inner surface (Figure 1); a shoulder portion (transition from barrel 20 to tip opening 21) extending from a distal end of the hollow body portion, a diameter of the shoulder portion being less than a diameter of the hollow body portion (Figure 1); a nozzle (tip opening 21) protruding in a distal end direction from the shoulder portion (Figure 1); and an opening portion (opening at flange 22 allow access for plunger 25) that opens at a proximal end of the body portion (Figure 1), wherein the syringe barrel is configured such that a gasket (gasket 24) is insertable into the syringe barrel at an insertion position and slidable on the inner surface of the body portion (“slidability between barrel 20 and gasket 24 can be ensured” [0076]); wherein a non-reactive silicone oil (silicone oil film 28; “the silicone oil forming silicone film 28 applied to the inner peripheral surface of the barrel is basically polydimethylsiloxane” [0073]) having a viscosity in a range of 3000 cps to 30000 cps (“The above-described silicone oil preferably has a kinematic viscosity of 500 to 100,000 cSt at 25.degree. C., and in particular, one having a kinematic viscosity of 1,000 to 30,000 cSt is more preferably used.” [0074]) is disposed on the inner surface of the body portion at least from the insertion position to a position closer to the shoulder portion than the insertion position (Figure 1, wherein the silicone film 28 is along the full inner length of the barrel 20). 
Hioki additionally discloses that the silicone oil is applied via a sprayed mist (“fine mist can be sprayed to achieve an extremely thin film such as one within the above range by heating the silicone oil within such a range as not to cause denaturation at the time of spraying.” [0024]), but fails to explicitly teach the silicone oil is present as droplets on the inner surface of the body portion; and wherein, in an annular band in which the silicone oil is disposed as the droplets on the inner surface of the body portion, a ratio of an area of the silicone oil present as the droplets on the inner surface to an area of the inner surface is greater than 0% and less than or equal to 20%. Denina teaches a syringe barrel wherein a silicone oil ([0007]) is disposed on an inner surface of the body portion of the barrel, wherein the silicone oil is present as droplets on the e,0 wherein “features” are equivalent to “droplets”; “image 520 is of a pre-fill barrel containing lubricant on the interior surface of the barrel immediately after spraying with oil at time T.sub.e,0” [0056]; “A pre-fill quality measure (e.g., average number of features detected per cm.sup.2, see also infra) is determined for the lubricant-covered barrel using one or more of the pre-fill optical properties” [0046]; pre-fill optical properties detailed in [0078-0082], for example “Accept barrels with no more than 15% of the barrel being occupied by a gap (or area containing fewer than some threshold T.sub.gaps of features” [0082]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the syringe barrel of Hioki to include that the silicone oil is present as droplets on the inner surface and wherein in an annular band in which the silicone oil is disposed as the droplets on the inner surface of the body portion, a ratio of an area of the silicone oil present as the droplets on the inner surface to an area of the inner surface is greater than 0% based on the teachings of Denina to ensure that the proper amount of silicone oil is sprayed onto the inner surface of the syringe barrel such that it is able to form a uniform thin layer on the inner surface of the syringe barrel in order to provide proper lubrication between the inner surface and the gasket while also preventing oil droplets from contaminating the drug within the prefilled syringe (Denina [0009] and Hioki [0022]). 
Modified Hioki in view of Denina fails to explicitly teach that the ratio of an area of the silicone oil present as the droplets on the inner surface to an area of the inner surface is greater than 0% and less than or equal to 20%. Denina teaches that the amount of silicone oil droplets present on the inner surface of the body portion is optimized to limit excess silicone oil that would cause protein aggregation and oil droplets within the drug to be delivered while also e,0 as compared to the inner surface of the body portion is indicative of the syringe barrel having desired amount of lubrication ([0078-0082]); and as such, the ratio of an area of silicone oil droplets to the area of the inner surface is disclosed to be a result effective variable in that changing this ratio would change the amount of the lubrication present on the inner surface of the barrel ([0009]) that would affect the ideal glide force of the gasket and allow complete delivery of the drug (“a layer of lubricant to allow for ideal glide force and ensuring complete delivery of the drug product.” [0006]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the syringe barrel of Hioki in view of Denina such that in an annular band in which the silicone oil is disposed, the ratio of an area of the silicone oil present as the droplets on the inner surface to an area of the inner surface is greater than 0% and less than or equal to 20% as a matter of routine optimization since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). 

Regarding claim 10, modified Hioki teaches the syringe barrel according to claim 9, wherein: the silicone oil is disposed from a vicinity of the opening portion to the position closer to the shoulder portion (Figure 1, wherein the silicone film 28 is along the full inner length of the barrel 20).
wherein the silicone film 28 is along the full inner length of the barrel 20).

Regarding claim 12, modified Hioki teaches the syringe barrel according to claim 9. Hioki fails to explicitly teach an average value of said ratio from a vicinity of the shoulder portion to the insertion position is greater than 0% and less than or equal to 10%. Denina teaches a syringe barrel wherein a silicone oil is disposed on an inner surface of the body portion of the barrel, wherein the silicone oil is present as droplets on the inner surface of the body portion (“When the barrel is sprayed with oil, the oil arrives on the inside barrel surface as droplets” [0043]); and wherein an average value of said ratio from a vicinity of the shoulder portion to the insertion position is greater than 0% (at time Te,0 wherein “features” are equivalent to “droplets”; “image 520 is of a pre-fill barrel containing lubricant on the interior surface of the barrel immediately after spraying with oil at time T.sub.e,0” [0056]; “A pre-fill quality measure (e.g., average number of features detected per cm.sup.2, see also infra) is determined for the lubricant-covered barrel using one or more of the pre-fill optical properties” [0046]; pre-fill optical properties detailed in [0078-0082], for example “Accept barrels with no more than 15% of the barrel being occupied by a gap (or area containing fewer than some threshold T.sub.gaps of features” [0082]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the syringe barrel of Hioki to include that an average value of said ratio from a vicinity of the shoulder portion to the insertion position is greater than 0% based on the teachings of Denina to ensure that the proper amount of silicone oil is sprayed onto the inner surface of the syringe barrel such that it is able to form a uniform thin layer on the inner surface of the syringe barrel in order to provide proper lubrication between the inner 
Modified Hioki in view of Denina fails to explicitly teach that an average value of said ratio from a vicinity of the shoulder portion to the insertion position is greater than 0% and less than or equal to 10%. Denina teaches that the amount of silicone oil droplets present on the inner surface of the body portion is optimized to limit excess silicone oil that would cause protein aggregation and oil droplets within the drug to be delivered while also providing enough silicone oil to provide the necessary lubrication (“Too much silicone oil can lead to protein aggregation and too little oil can be telling of an improper spraying within the manufacturing environment. Protein aggregation has the potential to produce improper antibodies within the drug that on delivery could cause an unwanted, potentially fatal response in a human. In systems with agitation, the protein build-up is significant enough to be observed visually with the naked eye. Also, large amounts of sprayed oil have led to oil droplets within the drug product.” [0009]). Denina additionally teaches that the amount, size, and distribution of the silicone oil droplets at time Te,0 as compared to the inner surface of the body portion is indicative of the syringe barrel having desired amount of lubrication ([0078-0082]); and as such, the ratio of an area of silicone oil droplets to the area of the inner surface is disclosed to be a result effective variable in that changing this ratio would change the amount of the lubrication present on the inner surface of the barrel ([0009]) that would affect the ideal glide force of the gasket and allow complete delivery of the drug (“a layer of lubricant to allow for ideal glide force and ensuring complete delivery of the drug product.” [0006]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the syringe barrel of Hioki in view of Denina such that an average value of said ratio from a vicinity of the shoulder portion to the insertion position is greater than 0% and less than or equal to 10% as a matter of routine optimization since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05(II)). 
 prefilled syringe (prefilled syringe 1) comprising: the syringe barrel according to claim 9 (Figure 1); the gasket (gasket 24); and a drug solution (drug 27) filled in the syringe barrel (Figure 1).

Regarding claim 14, modified Hioki teaches the prefilled syringe according to claim 13, having the drug solution (drug 27, wherein the drug 27 is not particularly limited [0081]). Modified Hioki fails to explicitly teach the drug solution is a protein preparation. Denina teaches a prefilled syringe (“post-filled syringes; i.e., post/after the time of filling the syringe with the solution” [0003]) filled with a drug solution that is a protein preparation (“post-filled syringes… protein-based products” [0004]), and wherein the prefilled syringe has a silicone oil on the inner surface ([0007]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the drug solution within the prefilled syringe of Hioki to be a protein preparation based on the teachings of Denina in order to allow treatment of a patient with the protein preparation in a manner that prevents oil droplets from contaminating the protein preparation prior to delivery (Denina [0009]).

Regarding claim 15, Hioki teaches a syringe barrel (syringe 1; Figure 1) comprising: a hollow body portion (barrel 20) having an inner surface (Figure 1); a shoulder portion (transition from barrel 20 to tip opening 21) extending from a distal end of the hollow body portion, a diameter of the shoulder portion being less than a diameter of the hollow body portion (Figure 1); a nozzle (tip opening 21) protruding in a distal end direction from the shoulder portion (Figure 1); and an opening portion (opening at flange 22 allow access for plunger 25) that opens at a proximal end of the body portion (Figure 1), wherein the syringe barrel is configured such that a gasket (gasket 24) is insertable into the syringe barrel at an insertion position and slidable on the inner surface of the body portion (“slidability between barrel 20 and gasket 24 can be ensured” [0076]); wherein a non-reactive silicone oil (silicone oil film 28; “the wherein the silicone film 28 is along the full inner length of the barrel 20); and wherein the syringe barrel is configured to be filled with a drug (drug 27) without the silicone oil on the inner surface of the body portion being crosslinked and cured (“a need for syringes capable of reducing the risk of separation and contamination by silicone oil while not requiring fixation of the silicone oil” [0018]).
Hioki additionally discloses that the silicone oil is applied via a sprayed mist (“fine mist can be sprayed to achieve an extremely thin film such as one within the above range by heating the silicone oil within such a range as not to cause denaturation at the time of spraying.” [0024]), but fails to explicitly teach the silicone oil is present as droplets on the inner surface of the body portion; and wherein, in an annular band in which the silicone oil is disposed as the droplets on the inner surface of the body portion, a ratio of an area of the silicone oil present as the droplets on the inner surface to an area of the inner surface is greater than 0% and less than or equal to 20%. Denina teaches a syringe barrel wherein a silicone oil ([0007]) is disposed on an inner surface of the body portion of the barrel, wherein the silicone oil is present as droplets on the inner surface of the body portion (“When the barrel is sprayed with oil, the oil arrives on the inside barrel surface as droplets” [0043]); and wherein, in an annular band in which the silicone oil is disposed on the inner surface of the body portion, a ratio of an area of the silicone oil present as droplets on the inner surface to an area of the inner surface greater than 0% (at time Te,0 wherein “features” are equivalent to “droplets”; “image 520 is of a pre-fill barrel containing lubricant on the interior surface of the barrel immediately after spraying with oil at time T.sub.e,0” [0056]; “A pre-fill quality measure (e.g., average number of features detected per cm.sup.2, see also infra) is determined for the lubricant-covered barrel using one or more of the pre-fill optical properties” [0046]; pre-fill optical properties detailed in [0078-0082], for example “Accept barrels with no more than 15% of the barrel being occupied by a gap (or area 
Modified Hioki in view of Denina fails to explicitly teach that the ratio of an area of the silicone oil present as the droplets on the inner surface to an area of the inner surface is greater than 0% and less than or equal to 20%. Denina teaches that the amount of silicone oil droplets present on the inner surface of the body portion is optimized to limit excess silicone oil that would cause protein aggregation and oil droplets within the drug to be delivered while also providing enough silicone oil to provide the necessary lubrication (“Too much silicone oil can lead to protein aggregation and too little oil can be telling of an improper spraying within the manufacturing environment. Protein aggregation has the potential to produce improper antibodies within the drug that on delivery could cause an unwanted, potentially fatal response in a human. In systems with agitation, the protein build-up is significant enough to be observed visually with the naked eye. Also, large amounts of sprayed oil have led to oil droplets within the drug product.” [0009]). Denina additionally teaches that the amount, size, and distribution of the silicone oil droplets at time Te,0 as compared to the inner surface of the body portion is indicative of the syringe barrel having desired amount of lubrication ([0078-0082]); and as such, the ratio of an area of silicone oil droplets to the area of the inner surface is disclosed to be a result . 

Response to Arguments
Applicant’s arguments with respect to claims 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that the assumption that 1 cps = 1 cSt for all fluids is incorrect (Remarks, Page 10), it is agreed that silicone oils typically have a density that is less than 1 g/ml. However, it is maintained that Hioki discloses the use of a non-reactive silicone oil (“the silicone oil forming silicone film 28 applied to the inner peripheral surface of the barrel is basically polydimethylsiloxane” [0073]) having a viscosity in a range of 3000-30000 cps (“The above-described silicone oil preferably has a kinematic viscosity of 500 to 100,000 cSt at 25.degree. C., and in particular, one having a kinematic viscosity of 1,000 to 30,000 cSt is more preferably used.” [0074]), as claimed. The disclosed silicone oil, PDMS, has a known density of 0.965 g/ml, and therefore the disclosed viscosity range is 482.5-96,500 cps, or more preferably 965-28950 cps. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LEAH J SWANSON/Examiner, Art Unit 3783                                          

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783